PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/235,503
Filing Date: 28 Dec 2018
Appellant(s): Ethicon LLC



__________________
Jonathan Siderits
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/15/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/7/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims. 
Claim(s) 1-5, 7-8, 11-16, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vendely et al. (US 2017/0055981; “Vendely”) in view of Prommersberger et al. (US 2009/0001122; “Prommersberger”). 
Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vendely in view of Prommersberger as applied to claims 5 and 8 above and further in view of Mathisen et al. (US 2006/0142786; “Mathisen”). 

NOTE The following rejection is presented to more clearly emphasize the examiner’s position (see MPEP 1207.03(a), II), but does not enter any new grounds of rejection.
Claim(s) 1-5, 7-8, 11-16, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vendely et al. (US 2017/0055981; “Vendely”) in view of Prommersberger et al. (US 2009/0001122; “Prommersberger”). 
Regarding claim 1, Vendely discloses a buttress assembly for reinforcing tissue layers joined by surgical stapling, wherein the buttress assembly comprises a multi-layer base material comprising a mesh layer (5206; fig. 90-91) comprising first and second mesh surfaces, wherein the first mesh surface is configured to contact at least one of the tissue layers joined by the surgical stapling, a second film layer (5208) comprising a first film surface and a second film surface, wherein the first film surface faces the second mesh surface of the mesh layer (see at least [0530]-[0536]) and the second film surface is configured to face away from the tissue layers joined by the surgical stapling, wherein the second film layer is configured as an adhesion barrier to prevent tissue from adhering to the second film surface. Vendely further discloses adhesive layer (5204) located on the second film surface of the second film layer, wherein the adhesive is configured to provide releasable adhesion of the buttress assembly with an end effector of a surgical stapler.  The mesh layer (5206) defines a knit pattern (see fig. 90-91), but Vendely does not expressly disclose the particular angle at which the knit pattern of mesh layer (5206) is oriented relative to the longitudinal axis of the buttress. Vendely states in paragraph [0532] that “any number of suitable texture patterns may be used as would be apparent to a person having ordinary skill in the art in view of the teachings herein”.  Vendely further discloses another embodiment having a mesh layer defining a knit pattern, wherein the knit pattern is oriented at about 45 degrees relative to (and therefore obliquely relative to) a longitudinal axis of the buttress assembly (see fig. 151; [0630]-[0632]). In par. [0628], Vendely discloses that the construction of the buttress assembly shown in fig. 151 may be “readily incorporated into any of the various buttress assemblies described herein”.  It would have been obvious to one of ordinary skill in the art to orient the knit pattern of mesh layer (5206) at about 45 degrees relative to a longitudinal axis of the buttress assembly since one of ordinary skill in the art would have considered the two mesh structures shown in fig. 90 and fig. 151 readily interchangable in view of Vendely’s teaching that any suitable texture pattern may be used for mesh (5206), and a mesh layer oriented obliquely relative to the longitudinal axis of the buttress assembly (as shown in fig. 151) is known in the art and may be readily incorporated into any of the various buttress assemblies of Vendely. 
Regarding claim 1, Vendely fails to disclose a first film layer as claimed, the first film layer configured as an adhesive layer.
Regarding claim 16, Vendely discloses a buttress (figs. 90-91) configured for use with an end effector of a surgical stapler, wherein the buttress is further configured for reinforcing a surgically stapled site, the buttress comprising a mesh layer (5206) knitted from a multi-filament absorbable synthetic material ([0262], [0531]-[0532]: “polyglactin 910”), wherein the mesh layer defines a plurality of openings (see fig. 90), wherein on a first side of the mesh layer the plurality of openings is configured to face the surgically stapled site and contact tissue to promote tissue ingrowth, and a film layer (5208) located opposite to the first side of the mesh layer with the exposed plurality of openings, wherein the film layer (5208) is configured to face away from the surgically stapled site and prevent tissue adhesions at and around the surgically stapled site. The film layer (5208) comprises poliglecaprone 25 ([0531]) and the mesh layer (5206) comprises polyglactin 910. Vendely discloses an adhesive (5204) located on the film layer, wherein the adhesive is configured to provide releasable adhesion of the buttress with the end effector. The mesh layer (5206) defines a knit pattern (see fig. 90-91), but Vendely does not expressly disclose the particular angle at which the knit pattern of mesh layer (5206) is oriented relative to the longitudinal axis of the buttress. Vendely states in paragraph [0532] that “any number of suitable texture patterns may be used as would be apparent to a person having ordinary skill in the art in view of the teachings herein”.  Vendely further discloses another embodiment having a mesh layer defining a knit pattern, wherein the knit pattern is oriented at about 45 degrees relative to (and therefore obliquely relative to) a longitudinal axis of the buttress assembly (see fig. 151; [0630]-[0632]). In par. [0628], Vendely discloses that the construction of the buttress assembly shown in fig. 151 may be “readily incorporated into any of the various buttress assemblies described herein”.  It would have been obvious to one of ordinary skill in the art to orient the knit pattern of mesh layer (5206) at about 45 degrees relative to a longitudinal axis of the buttress assembly since one of ordinary skill in the art would have considered the two mesh structures shown in fig. 90 and fig. 151 readily interchangable in view of Vendely’s teaching that any suitable texture pattern may be used for mesh (5206), and a mesh layer oriented obliquely relative to the longitudinal axis of the buttress assembly (fig. 151) is known in the art and may be readily incorporated into any of the various buttress assemblies of Vendely.  Vendely fails to disclose an adhesive layer positioned between the mesh layer (5206) and the film layer (5208) to form a laminate, wherein the adhesive layer comprises polydioxanone. 
Regarding claim 22, Vendely discloses a buttress for reinforcing tissue layers joined by surgical stapling, the buttress comprising a mesh layer (5206) comprising first and second mesh surfaces, the first mesh surface configured to contact at least one of the tissue layers and an adhesion barrier film (5208) comprising first and second film surfaces, wherein the first film surface faces the mesh and the second film surface faces away from the tissue layers, wherein the adhesion barrier film layer is configured to prevent tissue from adhering to the second film surface The mesh layer (5206) defines a knit pattern (see fig. 90-91), but Vendely does not expressly disclose the particular angle at which the knit pattern of mesh layer (5206) is oriented relative to the longitudinal axis of the buttress. Vendely states in paragraph [0532] that “any number of suitable texture patterns may be used as would be apparent to a person having ordinary skill in the art in view of the teachings herein”.  Vendely further discloses another embodiment having a mesh layer defining a knit pattern, wherein the knit pattern is oriented at about 45 degrees relative to (and therefore obliquely relative to) a longitudinal axis of the buttress assembly (see fig. 151; [0630]-[0632]). In par. [0628], Vendely discloses that the construction of the buttress assembly shown in fig. 151 may be “readily incorporated into any of the various buttress assemblies described herein”.  It would have been obvious to one of ordinary skill in the art to orient the knit pattern of mesh layer (5206) at about 45 degrees relative to a longitudinal axis of the buttress assembly since one of ordinary skill in the art would have considered the two mesh structures shown in fig. 90 and fig. 151 readily interchangable in view of Vendely’s teaching that any suitable texture pattern may be used for mesh (5206), and a mesh layer oriented obliquely relative to the longitudinal axis of the buttress assembly (fig. 151) is known in the art and may be readily incorporated into any of the various buttress assemblies of Vendely.  Vendely fails to disclose an adhesive film layer contacting the second mesh surface of the mesh layer, the first film surface of the adhesive barrier film layer (5208) contacting the adhesive film layer. 
Prommersberger teaches that it is known to attach a film layer (360) of a buttress to a porous layer (370; [0040], [0044]) of a buttress using an adhesive ([0041]). Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated a layer of adhesive between the mesh layer (5206) and the second film layer (5208) of the buttress of Vendely in order to provide an alternative known means of attaching the two layers (mesh 5206 and film layer 5208) to each other as taught by Prommersberger (i.e., using an adhesive as taught by Prommersberger as opposed to a heated press as per [0531] of Vendely), wherein the results are predictable and there is a reasonable expectation of success. In view of Vendely’s disclosure that it is known to use polydioxanone in the formation of an adhesive (see at least [0746], [0750]), it would have been obvious to one of ordinary skill in the art to construct the adhesive layer of Vendely as modified by Prommersberger to include polydioxanone. Since Vendely discloses that adhesives may be applied as a film layer ([0751]), it would have been obvious to incorporate the adhesive between the second film layer (5208) and the mesh layer (5206) of Vendely as modified by Prommersberger in the form of an adhesive film layer for the predictable result of providing a thin layer of adhesive holding the mesh layer and second film layer together.
Regarding claims 2-5, 7-8, 11-16 and 21-25, please see the office action dated 1/7/2022, starting at the bottom of page 6, number 10 and continuing through page 9. 


(2) Response to Argument
On pages 12, 20, and 24 of the appeal brief, Appellant argues that the examiner does not support with any citation to Vendely or any line of reasoning that the second film layer (5208) is an adhesion resistant barrier. However, par. [0535] of Vendely is cited in paragraph 5 on page 3 of the office action.  Paragraph [0535] of Vendely discloses that, when the buttress assembly is used on both the anvil and deck of a stapler, a pair of film layers (5208) will surround both tissue and mesh layers (5206), and further states that this geometry surrounding tissue may help prevent tissue from forming an adhesion at the site of stapling and severing. The material of second film layer (5208) is the same as the claimed second film layer of the instant application as noted with reference to claims 7 and 8 (poliglecaprone 25; [0531]), and is disclosed as a continuous film with minimal porosity ([0531]). 
On pages 12-14, 20-21, and 24-25 of the appeal brief, Appellant also argues that it would not have been obvious to one of ordinary skill in the art to have modified the mesh pattern of the buttress shown in figs. 90-91 with the mesh pattern shown in fig. 151. Appellant asserts that Vendely is not silent on the orientation of the pattern of the mesh layer (5206) relative to the longitudinal axis of the buttress body (5202). However, Vendely does not expressly disclose the particular angle at which the knit pattern is oriented in the embodiment shown in figs. 90-91. Although the knit pattern is shown in figs. 90-91, there is no disclosure that the drawings are drawn to scale (MPEP 2125) and the partial perspective view of the buttress body in fig. 90 does not show the exact angle at which the knit pattern is oriented relative to the longitudinal axis of the buttress assembly in the embodiment shown in figs. 90-91.
Appellant also asserts that that the office has not shown that incorporating a knit pattern as disclosed in fig. 151 into the buttress body of figs. 90-91 solves any sort of problem or otherwise improves the buttress body (5202). However, the proposed modification is considered a simple substitution of one known element for another (mesh having knit pattern of figs. 90-91 for mesh having knit pattern of fig. 151) to obtain a predictable result (buttress having a mesh layer having an oblique knit pattern), which is used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art (see MPEP 2143B; KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). With respect to the mesh pattern of the buttress shown in figs. 90-91, Vendely states in paragraph [0532] that “any number of suitable texture patterns may be used as would be apparent to a person having ordinary skill in the art in view of the teachings herein”.  Vendely further discloses another embodiment having a mesh layer defining a knit pattern, wherein the knit pattern is oriented at about 45 degrees relative to (and therefore obliquely relative to) a longitudinal axis of the buttress assembly (see fig. 151; [0630]-[0632]). In par. [0628], Vendely discloses that the construction of the buttress assembly shown in fig. 151 may be “readily incorporated into any of the various buttress assemblies described herein”.  Therefore, it would have been obvious to one of ordinary skill in the art to orient the knit pattern of mesh layer (5206) at about 45 degrees relative to a longitudinal axis of the buttress assembly since one of ordinary skill in the art would have considered the two mesh structures shown in fig. 90 and fig. 151 readily interchangable in view of Vendely’s express teaching that any suitable texture pattern may be used for mesh (5206) and a mesh layer oriented obliquely relative to the longitudinal axis of the buttress assembly is known (fig. 151) and may be readily incorporated into any of the various buttress assemblies of Vendely. 
On pages 15-18, 21-22, and 25-26, Appellant argues that it would not have been obvious to one of ordinary skill in the art to have modified the prior art of Vendely to include a layer of adhesive between the mesh layer (5206) and the second film layer (5208) of the buttress of Vendely in order to provide an alternative known means of attaching the two layers to each other as taught by Prommersberger (i.e., using an adhesive as taught by Prommersberger as opposed to a heated press as per [0531] of Vendely). Appellant asserts that the examiner has not provided a problem solved or any improvement made by the proposed modification. However, the proposed modification is considered a simple substitution of one known element for another (attachment of two layers by adhesive in place of attachment by heat press technique) to obtain a predictable result (buttress having a mesh layer attached to a film layer), which is used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art (see MPEP 2143B; KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 
Appellant also argues that Vendely teaches away from the proposed modification in paragraph [0534]. The teaching referred to by Appellant states that, if adhesive layer (5204) becomes viscous, film layer (5208) may prevent adhesive layer (5204) from penetrating into mesh layer (5206). The proposed modification to the prior art of Vendely in view of Prommersberger does not remove the film layer (5208) from between the mesh layer (5206) and the adhesive layer (5204). Therefore, the adhesive layer (5204) is prevented from penetrating into mesh layer (5206) in the buttress assembly of Vendely as modified by Prommersberger. The proposed modification to the prior art of Vendely is the addition of an adhesive between the mesh layer (5206) and the film layer (5208) as taught by Prommersberger ([0040]-[0041], [0047] of Prommersberger). The proposed modification to the prior art of Vendely has no effect on adhesive layer (5204). Prommersberger teaches that a film layer (360) may be attached to a mesh layer (370) via an adhesive, and does not disclose any problems associated with this method of attaching the film layer to the mesh layer. In so far as appellant is asserting that par. [0534] of Vendely teaches away from any adhesive being located adjacent to the mesh layer, this is not found persuasive. Vendely discloses other embodiments wherein a mesh is directly adjacent an adhesive layer and the mesh is merely made thicker in order to prevent the adhesive layer form penetrating the mesh layer (see [0546], [0548], [0549] of Vendely). Therefore, the paragraph cited by Appellant is not considered to teach away from that which is expressly taught by Prommersberger, i.e., the use of adhesive to join a film layer of a buttress assembly to a mesh layer of a buttress assembly. Providing an adhesive layer in the form of an adhesive film layer is known in the art according to Vendely ([0751]). Therefore, providing the adhesive taught by Prommersberger in film form would have been considered obvious for the predictable result of providing a thin layer of adhesive holding the mesh layer and the second film layer together. 
Regarding claim 16, in view of Vendely’s disclosure that it is known to use polydioxanone in the formation of an adhesive (see at least [0746], [0750]), it would have been obvious to one of ordinary skill in the art to construct the adhesive layer (positioned between the mesh layer and the film layer) taught by Prommersberger to include polydioxanone. See MPEP 2144.07: The selection of a known material based on its suitability for the intended use supports a prima facie obviousness determination. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For independent claims 16 and 22, Appellant repeats the arguments made with respect to independent claim 1. For the above reasons, these arguments are not found persuasive. 
Appellant argues against the rejection of claims 6 and 9 only in so far as their dependence from claim 1. The arguments with respect to the rejection of claim 1 are addressed above.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Kathleen Holwerda
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
Conferees:
Elizabeth Houston	
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                        
Erich Herbermann
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.